DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the support end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 15-16 and 27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hedderly et al. (US 5487562 A), hereinafter Hedderly.
Regarding claim 1, Hedderly discloses (Fig. 2, 8-9) a steering column assembly 12 (Fig. 8) for a vehicle 10 (Fig. 1) comprising:
a vehicle-fixed mounting element 58 and a sleeve element 56 (Fig. 8) mounted thereon (Fig. 8), with a steering shaft 60 extending through the sleeve element 51 (Col. 3, lines 53-57),
an energy absorption device (Fig. 2), coupled to the mounting element (Col. 3, lines 65-67) and the sleeve element (Col. 3, lines 63-65) and positioned on the outside of the mounting element 58 (Fig. 8 shows energy absorption device on outer portion of steering column 50, outside of mounting element 58), the energy absorption device having at least one elongate absorption part 20 and at least one reduction part 30, 32 (Fig. 2) with a passage for the absorption part 20 (Col. 3, lines 1-3), through which the absorption part extends (Fig. 2), and wherein said passage has a smaller cross section than an end portion 26 of the absorption part 20 (Fig. 2 shows projections 28 with significantly larger cross section than the gap between rollers 30, 32),
the sleeve element 56 (Fig. 8; Col. 3, lines 63-65; via fasteners 57), while the reduction part 30, 32 is fixedly coupled to the other of the two elements 58 (Col. 3, lines 65-67; via anchor 16),
wherein in the event of a vehicle crash the mounting element 58 and the sleeve element 56 are coupled to each other in a longitudinally displaceable manner (Col. 3, lines 59-63; mounting element 58 is fixedly coupled to inner member 54, which is displaceable relative to sleeve element 56, therefore the sleeve element 56 is displaceable relative to mounting element 58), so that a relative longitudinal movement between the absorption part 20 and the reduction part 30, 32 may take place (Fig. 2; signified by arrow F), wherein due to the longitudinal movement and due to an applied tensile force F to the absorption part 20 (Fig. 2; Col. 3, lines 9-14), the end portion 26 is plastically deformed in cross section through the smaller passage in cross section (Fig. 2; Col. 1, lines 63-67).
Regarding claim 2, Hedderly further discloses that at least the end portion 26 of the absorption part 20 extends exclusively linearly in the direction of longitudinal movement F (Fig. 2 shows that the absorption part 20 extends linearly in the direction of arrow F, which indicates the direction of longitudinal movement).
Regarding claim 3, Hedderly further discloses that the passage is formed by one entirely closed matrix or a plurality of projections which are extending in a central axis direction of the absorption part or rollers 30, 32 (Fig. 2), wherein the matrices abut only against peripheral portion or against the entire outer circumference of the absorption rollers 30, 32 abut only against peripheral portion of the absorption part 20 (Fig. 2; rollers 30, 32 abut only on the left and right sides, respectively, of the absorption part 20).
Regarding claim 4, Hedderly further discloses that the passage is narrowed in the direction of movement F laterally to the absorption part 20, seen in the direction of its retaining portion opposing the end portion (Fig. 2; Rollers 30, 32 are circular in profile; therefore, the circular rollers narrow in the direction of movement F until the absorption part 20 reaches the point directly between the axis of rotation of rollers 30, 32, or the narrowest point).
Regarding claim 5, Hedderly further discloses that the absorption part 20 in the initial state (Fig. 2), before the vehicle crash, has a cross-section from the support end 22 opposing the end portion 26 at least up to the passage, said cross-section allowing movement through the passage without plastic deformation of the absorption part (Fig. 2; end 22 of absorption part 20 does not contain projections 28 and has a similar cross section to the passage between rollers 30, 32, allowing end 22 to pass through the passage without plastic deformation).
Regarding claim 15, Hedderly further discloses that all the absorption parts 20 are parallel to each other and/or secured to a longitudinal end of the same support member (Fig. 9; top and bottom absorption parts 20 are parallel to each other).
Regarding claim 16, Hedderly further discloses that the absorption parts 20 are parallel to the steering shaft 60 (Fig. 8; absorption part 20 is parallel to steering shaft 60).
claim 27, Hedderly discloses (Fig. 2, 8-9) a steering column assembly 12 (Fig. 8) for a vehicle 10 (Fig. 1), comprising:
a vehicle-fixed mounting element 58 having a sleeve element 56 (Fig. 8) mounted thereon (Fig. 8), a steering shaft 60 extending through the sleeve element 51 (Col. 3, lines 53-57),
an energy absorption device (Fig. 2) coupled to the mounting element (Col. 3, lines 65-67) and the sleeve element (Col. 3, lines 63-65), the energy absorption device having an elongate absorption part 20 and a reduction part 30, 32 (Fig. 2) with a passage through which the absorption part 20 extends (Fig. 2; Col. 3, lines 1-3), the absorption part 20 having a first portion 22 with a smaller cross-section than the passage (Fig. 2; top portion 22 of absorption part 20 is able to pass through passage freely) and a second portion 26 with a larger cross-section than the passage (Fig. 2 shows projections 28 with significantly larger cross section than the gap between rollers 30, 32), the smaller cross-section of the first portion 22 permitting the first portion 22 to pass longitudinally into the passage without plastic deformation of the absorption part (Fig. 2; end 22 of absorption part 20 does not contain projections 28 and has a similar cross section to the passage between rollers 30, 32, allowing end 22 to pass through the passage without plastic deformation),
wherein in the event of a vehicle crash (Col. 1, lines 15-18), the absorption part 20 is fixedly coupled to one of the mounting element and sleeve element 56 (Fig. 8; Col. 3, lines 63-65; via fasteners 57), while the reduction part 30, 32 is fixedly coupled to the other of the mounting element 58 and the sleeve element 56 (Col. 3, lines 65-67; via anchor 16),
.

Allowable Subject Matter
Claims 6-14, 18-19 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29 and 30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 9 a.m. - 1 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616